Title: To Alexander Hamilton from David Ross, 21 March 1794
From: Ross, David
To: Hamilton, Alexander



Bladensburgh [Maryland] March 21. 1794
Dear Sir

Co Mercer passed through this place yesterday in the Stage on his way as he says to Congress—yet he may perhaps be going no farther than Baltimore but if he should go on it is probable he will be satisfied to have the appearance of closing the correspondence with you as I find he never sent forward to the office your last & has now withdrawn the whole of the papers. If however I should be mistaken & he should answer your last I need not again express my sentiments as to your putting yourself on a footing with him. If any thing should take place I hope to be informed by you as no dependance can be put on the representation of it by Co Mercer.
I was sorry I missed you several times before I left the City on the subject of Britains then supposed unexpected conduct towards this Country which is now believed & Sedgwicks Motions in Congress are supposed to be brought forward in consequence of such belief. Those I have yet seen in your City & this State who were the most inclined for peace and opposed to Madisons Resolutions are for very spirited Measures if a War cannot be avoided but they have a confidence also that no precipitate conduct will involve us but that we shall rather give Britain an opportunity (after showing ourselves prepared even for offensive operations) of altering her Measures in time to avoid a War. At any rate the idea is that if any Declaration takes place it should be first on the part of Britain & that we should not do as the French did, attach the People of England to the Measures of their administration by a hasty Declaration of War instead of continuing only acts of Retaliation.
A Judgment can be formed of the principles on which Madisons Resolutions have been brought forward & supported, by the part their advocates take on Sedgwicks Resolutions.
Yours in haste

David Ross

